Citation Nr: 1741775	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to May 12, 2008, for the grant of service connection for residuals of punji wound on the right foot, with degenerative joint disease, hallux valgus, and a scar (punji wound right foot), to include on the basis of clear and unmistakable error (CUE) in a December 1971 decision that denied service connection for a right foot condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and J.W.



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In July 2014, the Board remanded the case to the RO for further development and adjudicative action.

The issues of entitlement to an earlier effective date for the grant of service connection for right ankle degenerative joint disease with scar associated with degenerative joint disease of the right foot with hallux valgus and surgical scar, residuals of punji wound.  Specifically, the Veteran in his July 2009 notice of disagreement referred to the "punji stake wound to my right foot" and reported that he "filed for a right foot injury back in" 1971 and has "since been [service connected] for the punji stake wound based on evidence in my STRs."  The RO interpreted this as an appeal of only the Veteran's right foot injury and not his ankle.  The Board disagrees and finds the Veteran was disagreeing with the effective date of service connection for residuals of an in-service punji stake injury to his right foot, not right foot residuals to the exclusion of the right ankle residuals.  As such, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 


FINDINGS OF FACT

1.  The Veteran's initial service connection claim for a right foot injury was received June 8, 1971, and within the one-year period following his April 1971, separation from service. 

2.  VA denied the Veteran's original claim in a December 1971 rating decision denying service connection for a right foot condition, which became final, because the disability was not shown by evidence in the record.

3.  Following the December 1971 rating decision, the RO received pertinent official service department records, that existed but were not associated with the claims file when the December 1971 rating decision was issued.  

4.  VA granted the Veteran's claim for service connection for residuals of an in-service punji stake wound in January 2009 based, in part, on VA service treatment records showing a one month hospitalization in November 1970 due to a punji wound to the right foot.

5.  The date entitlement to service connection for residuals of a punji wound to the right foot arose not later than the date VA received the Veteran's initial service connection claim for a right foot injury.


CONCLUSION OF LAW

The criteria for an effective date for service connection for punji wound right foot of April 23, 1971, have been met.  38 U.S.C.A. §§ 5107, 5110(a), (i), 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), (c), 3.400, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision below addressing entitlement to an earlier effective date for punji wound right foot represents a complete grant of the benefit claimed on appeal, discussion of the duties to notify and assist is not required.

I.  Earlier Effective Date

Generally, the effective date of an award of service connection, based either on an original claim or a claim reopened after final disallowance, may not be earlier than the date of receipt of claim or, if the claim is received within one year of separation from service, the effective date is the day following the date of discharge or release.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  An award made based all or in part on records identified in § 3.156(c)(1) is effective on the date entitlement arose or the date which VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).

Where an initial claim is denied due to the lack of evidence of an in-service event, such as combat, but is later granted based all or in part on subsequently acquired service records establishing the in-service event, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is reconsidered, and the original claim serves as the date of the claim and the earliest date for which benefits may be granted.

The December 1971 rating decision that initially denied the Veteran's claim for right foot injury due to punji stake notes that the injury was not shown by evidence in the record.  In the June 2011 statement of the case, the RO denied the Veteran's claim to an earlier effective date because the Veteran's service treatment records (STRs) were before the RO when the December 1971 rating decision was issued.  However, the plain language of 38 C.F.R. § 3.156(c) requires that VA reconsider the Veteran's claims when official service department records that existed when the claim was first decided, but were not associated with the claims file at that time, are received.  Here, the RO received the Veteran's personnel records in May 1974 and they included under "Wounds" the note, "PUNJI STICK - WD - THROUGH RIGHT FOOT - 7 Jul 70."  The date on this record is April 7, 1971.  Thus, records pertinent to the Veteran's claim that existed when the claim was first decided were later associated with the Veteran's file.  The RO should have reconsidered the December 1971 rating decision when the additional records were obtained.  Regardless, the Board finds that the requirements of § 38 C.F.R. § 3.156(c)(1) have been met and the December 1971 decision should be reconsidered.  

As service connection has already been granted for the Veteran's claim, the lone remaining issue is the assignment of an effective date.  Pursuant to 38 C.F.R. § 3.156(c)(3), an effective date is assigned based on the date entitlement arose or the date which VA received the previously decided claim, or such other date as may be authorized by the provisions of this part applicable to the previous decided claim.  The language of 38 C.F.R. § 3.156(c)(3) specifically contemplates other parts of Title 38, Chapter I, Part 3, which authorize effective dates earlier than the later of the date of claim or the date entitlement arose.  The provisions of 38 C.F.R. § 3.400(b)(2) specifically allow an earlier effective date for an original claims received within one year after separation from service.  The effective date for these claims is the day following separation from service.  As the Veteran's claim was received within one year of his separation from service, the effective date of the award of service connection is the day following the Veteran's separation from service, or April 23, 1971.  Further, as this decision resolves the appeal and grants the entire relief sought, namely the earliest effective possible under law, the Veteran's claim to CUE in the December 1971 rating decision is moot.  

The Board finds, after resolving all reasonable doubt in the Veteran's favor, that an effective date of April 23, 1971, is warranted for the award of service connection for punji wound right foot.


ORDER

Entitlement to an effective date of April 23, 1971, for the award of service connection for punji wound right foot is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


